COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Companhia Siderurgica Do Pecem v. Evraz, Inc. NA

Appellate case number:    01-21-00270-CV

Trial court case number: 2020-45715

Trial court:              234th District Court of Harris County

        This is an accelerated appeal from the trial court’s May 6, 2021 order denying appellant’s
special appearance. The parties have filed a joint motion to abate the appeal to permit the parties
to complete the details of their signed settlement agreement.
       The Court grants the motion and orders the appeal removed from the active docket and
abated for 60 days to permit the parties to complete their settlement negotiations. The parties
must either file a motion to dismiss or reinstate the appeal or an update of the status of
settlement efforts within 60 days from the date of this order. The Court may reinstate on its
own motion after the conclusion of 60 days if the parties have not filed a motion or status update.
       It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightower____
                    Acting individually  Acting for the Court


Date: ___October 7, 2021____